431 F.2d 930
Mrs. Sarah SMART, Plaintiff-Appellee,v.WINN-DIXIE STORES, INC., Defendant-Appellant.Quinton SMART, Plaintiff-Appellee,v.WINN-DIXIE STORES, INC., Defendant-Appellant.
No. 29051 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 2, 1970.

Larry E. Pedrick, Wilson G. Pedrick, Waycross, Ga., for defendant-appellant.
Delman L. Minchew, Waycross, Ga., for plaintiffs-appellees.
Before THORNBERRY, COLEMAN and CLARK, Circuit Judges.
PER CURIAM:


1
This diversity case originated as a personal injury action growing out of a bad fall taken by Sarah Smart when she stepped on a grape or grapes at appellant's grocery store. Both Mrs. Smart and her husband filed suits against appellant, and the cases were tried together to a jury, with separate verdicts being rendered in favor of Mr. and Mrs. Smart. Judgment was entered for plaintiffs on the basis of the jury verdicts, and Winn-Dixie appeals.


2
Appellant has advanced numerous assignments of error. We have carefully examined each of appellant's contentions in light of the record to determine whether any error was committed that would require a reversal of the judgment. Appellant essentially attempts to retry the case on appeal. This it cannot do. Having found no error, we affirm the judgment of the district court.


3
Affirmed.



Notes:


*
 [1] Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 431 F.2d 409, Part I